Honorable Mary Estill Buchanan Colorado Secretary of State 1575 Sherman Street Denver, CO  80203
Dear Ms. Buchanan:
QUESTIONS PRESENTED AND CONCLUSIONS
I am writing in response to your October 2, 1979 request for an attorney general's opinion on the following questions:
1. May a political committee which is on file with a county clerk and recorder transfer excess funds to a political committee on file with another county clerk and recorder?
     A candidate's political committee may not transfer excess funds to a political committee on file with another county clerk and recorder but an issue political committee may do so.
2. May a political committee which is on file with a county clerk and recorder transfer excess funds to a political committee on file with the secretary of state?
     My conclusion is "yes."  Both candidate and issue political committees may transfer excess funds to a political committee on file with the secretary of state.
3. May a political committee which is on file with the secretary of state transfer excess funds to a political committee on file with a county clerk and recorder?
My conclusion is "no."
ANALYSIS
It is my opinion that a political committee of a candidate may transfer excess funds only to a political committee on file with the secretary of state or to the state or county central committee of that candidate's political party, and that excess funds may not be transferred to a committee filed with a county clerk and recorder.
C.R.S. 1973, 1-45-117 (1978 Cum. Supp.) restricts the use of contributions or contributions in kind to purposes reasonably related to influencing the passage or defeat of any issue or the election of any candidate. That section further provides:
     Contributions not expended on behalf of the candidate's campaign, upon approval of the candidate or political committee, may be contributed to the county or state central committee of that candidate's political party or any other political committee on file with the secretary of state pursuant to section 1-45-106.
C.R.S. 1973, 1-45-106 (1978 Cum. Supp.) sets forth the filing requirements for political committees, directing that such materials be filed with "the appropriate officer."  By reference to 1-45-104, the secretary of state is the appropriate officer for candidates for statewide election, the general assembly, district attorney, district court judge, any office representing more than one county and political committees relating to such offices or to statewide issues. All other candidates and political committees are required to file with the county clerk and recorder of the county in which they reside.
It is my opinion that the express language of C.R.S. 1973,1-45-117 (1978 Cum. Supp.) restricts the transfer of excess funds by candidate committees to those political committees which have complied with the provisions of 1-45-106 in timely filing a statement of organization with the secretary of state. That statute does not allow such a transfer to committees on file with the county clerk and recorder. The Campaign Reform Act does not place any such restrictions upon the excess funds of political committees supporting or opposing issues; the cited language of C.R.S. 1973, 1-45-117 is directed to "funds not expended on behalf of the candidate's campaign." (Emphasis added.)
SUMMARY
It is therefore my conclusion that a candidate's political committee may transfer excess funds to any committee which has filed a statement of organization with the secretary of state pursuant to 1-45-106 and that an issue committee may transfer funds to any other committee or in any other manner not otherwise prohibited by law.
Very truly yours,
                              J.D. MacFARLANE Attorney General
SECRETARY OF STATE ELECTIONS POLITICAL COMMITTEES
C.R.S. 1973, 1-45-104
C.R.S. 1973, 1-45-106
C.R.S. 1973, 1-45-117
SECRETARY OF STATE DEPT. Corporation, Div. of
Candidate committees may transfer excess funds to any other committee on file with Secretary of State. Issue committees may transfer such funds to any other committee.